UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4411


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SONIER CHAVIS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:10-cr-00332-TDS-19)


Submitted:   December 20, 2011             Decided:   December 23, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant.  Sandra Jane Hairston, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sonier       Chavis   appeals    his   conviction   and   fifty-two

month sentence after pleading guilty pursuant to a written plea

agreement to conspiracy to distribute cocaine and marijuana in

violation of 21 U.S.C.A. §§ 846, 841(b)(1)(A) (West 1999 & Supp.

2011).     Chavis’ counsel filed an Anders * brief asserting that

there are no meritorious arguments for appeal.                  The Government

declined to file a brief.           Chavis was informed of his right to

submit a pro se supplemental brief but has not done so.                 For the

reasons that follow, we affirm.

            Because Chavis did not seek to withdraw his guilty

plea in the district court or otherwise preserve any alleged

error    under     Federal   Rule   of   Criminal     Procedure   11(b)(1)     by

timely objection, review of his plea is for plain error.                 United

States v. Martinez, 277 F.3d 517 (4th Cir. 2002).                 To establish

plain error, Chavis “must show:              (1) an error was made; (2) the

error is plain; and (3) the error affects substantial rights.”

United    States    v.    Massenburg,    564   F.3d   337,   342-43   (4th   Cir.

2009).     The district court found that Chavis was competent to

plead guilty and that the plea was entered into knowingly and

voluntarily.        The court fully explained Chavis’ rights before

accepting his plea.          Chavis accepted the factual summary of the

     *
         Anders v. California, 386 U.S. 738 (1967).



                                         2
offense offered by the Government.               After reviewing the record,

we conclude that the district court did not commit plain error

in accepting Chavis’ guilty plea.

             Turning to Chavis’ sentence, this court’s review is

for both procedural and substantive reasonableness, applying the

abuse-of-discretion standard.              Gall v. United States, 552 U.S.

38, 51 (2007).            First, the court must determine whether the

district court correctly calculated Chavis’ advisory Sentencing

Guidelines    ranges,       considered     the   18    U.S.C.     § 3553(a)   (2006)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentences.                    United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                      If a sentence is

free of significant procedural error, the court will review the

substantive reasonableness of that sentence.                      United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                      We presume that a

sentence     within       the   properly-calculated        Guidelines     range   is

substantively reasonable.             United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007).

             We     conclude      that     the    district        court   correctly

calculated        the     advisory     Guidelines      range,      considered     the

sentencing factors in § 3553(a), and sufficiently explained its

selected     sentence.          The   sentence    is    therefore     procedurally

reasonable.         The    district      court   imposed    its    sentence     after

considering the § 3553(a) factors, the arguments of the parties,

                                           3
and the Government’s motion for a downward departure based on

Chavis’ substantial assistance.                   Chavis offers no argument that

the sentence is unreasonable, or any rebuttal of the presumption

that the sentence is reasonable.                     See Gall, 552 U.S. at 51;

Pauley,    511    F.3d       at   468.       We    therefore    conclude    that    the

sentence is substantively reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment of the district court.                             The

court requires that counsel inform Chavis, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Chavis so requests but counsel believes any

such petition to be frivolous, counsel may move in this court

for leave to withdraw from representation.                        Counsel’s motion

must   state     that    a    copy    thereof      was   served    on   Chavis.     We

dispense    with    oral          argument    because     the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                             4